IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1337
                             Filed October 12, 2016


IN THE INTEREST OF M.W., B.W., and S.W.,
Minor children,

C.W., Father,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Union County, Monty W. Franklin,

District Associate Judge.



       A father appeals the termination of his parental rights to his children.

AFFIRMED.



       Kevin E. Hobbs of Kevin Hobbs, Attorney at Law, West Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Diana L. Rolands of Rolands Law Office, Osceola, guardian ad litem for

minor children.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VAITHESWARAN, Judge.

       A father appeals the termination of his parental rights to his children, born

in 2011, 2012, and 2014. He contends (1) the record lacks clear and convincing

evidence to support the grounds for termination cited by the district court, (2) the

State failed to make reasonable efforts toward reunification, and (3) termination

was not in the children’s best interests. We will address all three arguments

together.

       The district court terminated the parents’ rights pursuant to several

statutory provisions. We may affirm if we find clear and convincing evidence to

support any of the cited grounds. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct.

App. 1999). One of those grounds was Iowa Code section 232.116(1)(e) (2015),

which requires proof that a child has been adjudicated in need of assistance, the

child has been removed from the parents’ physical custody for at least six

consecutive months, and the parents have not maintained significant and

meaningful contact with the child during that period and have made no

reasonable efforts to resume care of the child despite being given the opportunity

to do so.

       Our de novo review of the record reveals the following pertinent facts.

The children were removed from the parents’ care after they abandoned them

and failed to treat one of the children’s medical needs. This was the second

removal for the oldest child.   In 2012, the State had filed a child-in-need-of-

assistance petition based on the parents’ substance abuse.            The parents

cooperated with reunification services and the child was returned to their

custody.
                                           3


          The parents were less cooperative during the second child-in-need-of-

assistance proceeding. The department arranged for a variety of reunification

services. The father attended a post-removal conference as well as another

family meeting and exercised “some supervised visitation” with the children at the

outset, but, according to a department of human services child protective worker,

he had no visits with the children in the nine months preceding the termination

hearing. For four of those months the department was unaware of the father’s

whereabouts.

          Less than two months before the termination hearing, the father was

arrested for driving while barred. A department employee met with him at the jail,

and the father agreed to contact the department and service provider after his

release. The father failed to follow up with the department. He scheduled an

appointment with the service provider but did not attend.

          By the time of the termination hearing, the oldest child had been out of his

parents’ care for twenty-four of fifty-nine months; the middle child for thirteen of

forty-two months; and the youngest child for thirteen of twenty-five months. The

father did little to foster the bond he once shared with them.

          We conclude the father failed to maintain significant and meaningful

contact with the children. See Iowa Code § 232.116(1)(e)(3) (defining “significant

and meaningful contact,” in part, as “the affirmative assumption by the parents of

the duties encompassed by the role of being a parent,” including “continued

interest in the child, . . . a genuine effort to maintain communication with the

child,” and an effort to “establish and maintain a place of importance in the child’s

life”).   We further conclude the department satisfied its obligation to make
                                       4

reasonable efforts towards reunification. See In re C.B., 611 N.W.2d 489, 493

(Iowa 2000).    Finally, we conclude termination was in the children’s best

interests. See In re P.L., 778 N.W.2d 33, 37 (Iowa 2010).

      AFFIRMED.